Case 19-12809-JKS            Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                           Desc Main
                                     Document    Page 1 of 11



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY

 In re:                                                     Chapter 11

 NEW ENGLAND MOTOR FREIGHT, INC., et                        Case No. 19-12809 (JKS)
 al.,
                                                            (Jointly Administered)
                            1
                  Debtors.


      AMENDED DECLARATION OF JOHN BURLACU ON BEHALF OF DONLIN,
      RECANO & COMPANY, INC. REGARDING VOTING AND TABULATION OF
      BALLOTS ACCEPTING AND REJECTING THE DEBTORS’ AND OFFICIAL
       COMMITTEE OF UNSECURED CREDITORS’ THIRD AMENDED JOINT
        COMBINED PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT


            I, John Burlacu, declare, under penalty of perjury to the best of my knowledge,

 information, and belief: 2

            1.    I am a Senior Director at Donlin, Recano & Company, Inc. (“DRC”), located at

 6201 15th Avenue, Brooklyn, New York 11219. I am over the age of 18 years and competent to

 testify.

            2.    I submit this Declaration with respect to the solicitation of votes and the

 tabulation of Ballots cast on the Debtors’ and Official Committee of Unsecured Creditors’ Third

 Amended Joint Combined Plan of Liquidation and Disclosure Statement, [Docket No. 1023], (as

 may be amended, supplemented or otherwise modified, the “Plan”).                          Except as otherwise

 indicated, all facts set forth herein are based upon my personal knowledge, information supplied

 to me by the Debtors or their advisors, including DRC, and my review of relevant documents. If

 1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
     are as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World
     Transport, Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223);
     Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC
     (1126); and NEMF Logistics, LLC (4666).
 2
     Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Amended
     Disclosure Statement.
Case 19-12809-JKS         Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49               Desc Main
                                  Document    Page 2 of 11



 I were called to testify, I could and would testify competently as to the facts set forth herein on

 that basis.

         3.       In accordance with the Amended Order Granting Debtors’ Application for Entry

 of an Order Authorizing the Debtors to Retain and Employ Donlin, Recano & Company, Inc. as

 Administrative Advisor Effective Nunc Pro Tunc to the Petition Date [Docket No. 285], DRC

 was authorized to assist the Debtors in connection with, inter alia, soliciting, receiving, and

 tabulating Ballots accepting or rejecting the Plan.

 I.      Service and Transmittal of Solicitation Packages and Related Information.

         4.       Pursuant to the Plan, holders of Claims in Classes 2A – 2J, 5A, 5B, and 5D as of

 the Voting Record Date were entitled to vote to accept or reject the Plan (the “Voting Classes”).

                              CONSOLIDATED NEMF DEBTORS
              Class                                    Type of Claim

         Class 2A                            Lender Secured Claims – TD Bank


         Class 2B                             Lender Secured Claims – East West Bank


         Class 2C                            Lender Secured Claims – JPMorgan Chase


         Class 2D                               Lender Secured Claims – Fifth Third


         Class 2E                                Lender Secured Claims – Santander


         Class 2F                               Lender Secured Claims – Wells Fargo


         Class 2G                             Lender Secured Claims – Mercedes Benz


         Class 2H                                  Lender Secured Claims – Volvo



                                                 -2-
Case 19-12809-JKS   Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49         Desc Main
                            Document    Page 3 of 11



                       CONSOLIDATED NEMF DEBTORS
        Class                                Type of Claim

       Class 2I                       Lender Secured Claims – Capital One


       Class 2J                     Lender Secured Claims – Webster Capital


       Class 5A                   General Unsecured Claims- Other than Lender
                                              Deficiency Claims

       Class 5B                              Auto Liability Claims


       Class 5D               General Unsecured Claims – Lender Deficiency Claims



                     CONSOLIDATED EASTERN DEBTORS
        Class                                Type of Claim

       Class 2A                     Lender Secured Claims – TD Bank


       Class 2B                     Lender Secured Claims – East West Bank


       Class 2D                       Lender Secured Claims – Fifth Third


       Class 2E                        Lender Secured Claims – Santander


       Class 2F                       Lender Secured Claims – Wells Fargo


       Class 2G                     Lender Secured Claims – Mercedes Benz


       Class 2I                       Lender Secured Claims – Capital One


       Class 2J                     Lender Secured Claims – Webster Capital



                                       -3-
Case 19-12809-JKS        Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                 Desc Main
                                 Document    Page 4 of 11



                           CONSOLIDATED EASTERN DEBTORS
             Class                                      Type of Claim

        Class 5A                            General Unsecured Claims- Other than Lender
                                                        Deficiency Claims

        Class 5B                                         Auto Liability Claims


        Class 5D                       General Unsecured Claims – Lender Deficiency Claims


        5.       The procedures for the solicitation and tabulation of votes on the Plan are set forth

 in the Order (I) Approving on an Interim Basis the Adequacy of Disclosures in the Joint

 Combined Plan and Disclosure Statement, (II) Scheduling the Confirmation Hearing and

 Deadline for Filing Objections, (III) Establishing Procedures for Solicitation and Tabulation of

 Votes to Accept or Reject the Joint Combined Plan and Disclosure Statement, and Approving the

 Form of Ballot and Solicitation Package, and (IV) Approving Notice Provisions [Docket No.

 1008] (the “Conditional Approval and Procedures Order”). DRC was instructed to solicit,

 review, determine the validity of, and tabulate Ballots submitted to vote for the acceptance or

 rejection of the Plan by the holders of Claims in the Voting Classes in accordance with the

 Conditional Approval and Procedures Order.

        6.       On or around November 21, 2019, DRC posted links on the Debtors’ restructuring

  website maintained by DRC at https://www.donlinrecano.com/Clients/nemf/Index to provide

  parties with access to, among other documents, copies of the Plan, the Conditional Approval

  and Procedures Order, and the Confirmation Notice (as defined in the Plan).

        7.       In accordance with the Conditional Approval and Procedures Order, on

 November 21, 2019, DRC caused (a) Solicitation Packages to be distributed to holders of Claims

 in the Voting Classes as of the Voting Record Date, and (b) non-voting notices to be distributed



                                                  -4-
Case 19-12809-JKS        Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49               Desc Main
                                 Document    Page 5 of 11



 to holders of Claims and Interests in the non-voting Classes. Proof of service of the Solicitation

 Packages and non-voting packages are set forth in the Affidavit of Donlin, Recano and Company,

 Inc. Regarding Service of Solicitation Packages with Respect to Debtors and Official Committee

 of Unsecured Creditors’ Third Amended Joint Combined Plan of Liquidation and Disclosure

 Statement [Docket No. 1036] and Supplemental Affidavit of Donlin, Recano and Company, Inc.

 Regarding Service of Solicitation Packages with Respect to Debtors’ and Official Committee of

 Unsecured Creditors’ Third Amended Joint Combined Plan of Liquidation and Disclosure

 Statement [Docket No. 1073].

 II.    General Tabulation Process.

        8.      As specified in the Conditional Approval and Procedures Order, November 15,

 2019 (the “Voting Record Date”) (the date the Conditional Approval and Procedures Order was

 entered), was established as the record date for determining the holders of Claims in the Voting

 Classes entitled to vote to accept or reject the Plan.

        9.      Pursuant to the Conditional Approval and Procedures Order, DRC relied on the

 following information to identify and solicit holders of Claims in the Voting Classes: (a) the

 Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs filed with the

 Court on April 5, 2019 [Case No. 19-12809, Docket Nos. 410 and 411; Case No. 19-12812,

 Docket Nos. 10 and 11; Case No. 19-12815, Docket Nos. 4 and 5; Case No. 19-12818, Docket

 Nos. 4 and 5; Case No. 19-12820, Docket Nos. 5 and 6; Case No. 19-12821, Docket Nos. 4 and

 5; Case No. 19-12824, Docket Nos. 4 and 5; Case No. 19-12826, Docket Nos. 4 and 5; Case No.

 19-12827, Docket Nos. 4 and 5; Case No. 19-12828, Docket Nos. 6 and 7; Case No. 19-12830,

 Docket Nos. 6 and 7] and amendments thereto, filed with the court on May 7, 2019 [Case No.

 19-12809, Docket No. 550; Case No. 19-12812, Docket No. 12] and on August 26, 2019 [Case

 No. 19-12809, Docket No. 822; Case No. 19-12812, Docket No. 15] and on December 18, 2019

                                                   -5-
Case 19-12809-JKS        Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49              Desc Main
                                 Document    Page 6 of 11



 [Case No. 19-12809, Docket No. 1081]; (b) the official claims register maintained by DRC as of

 November 15, 2019; (c) claims information pertaining to the Debtors chapter 11 cases as

 reflected in DRC’s internal database to which this information was loaded; and (d) other

 information and instructions provided by the Debtors’ and/or their advisors. Using this

 information, and with guidance from the Debtors and their advisors, DRC created a voting

 database reflecting the name, address, voting amount, and classification of Claims in the Voting

 Classes. Using this voting database and the forms of Ballots approved under the Conditional

 Approval and Procedures Order, DRC generated Ballots for holders of Claims entitled to vote to

 accept or reject the Plan.

        10.     Ballots returned by electronic mail, regular mail, hand delivery, or overnight

 delivery were received by personnel of DRC at its office in Brooklyn, New York. Ballots

 received by DRC were processed in accordance with the Conditional Approval and Procedures

 Order. Upon receiving Ballots, DRC took the following actions:

                a. The envelopes containing the Ballots were opened, and the contents were
                   removed and stamped with the date and time received. Each Ballot was then
                   scanned     into  DRC’s      system      and     sequentially   numbered
                   (the “Sequence Number”);

                b. Ballots attached to electronic mail were opened, and a copy of the Ballot and
                   the electronic mail were printed in hard copy format. Each Ballot was then
                   scanned into DRC’s system and assigned a Sequence Number; and

                c. DRC then entered into a computer database all pertinent information from
                   each of the Ballots, including among other things, the date and time the Ballot
                   was received, the Sequence Number, the voting dollar amount, and whether
                   the creditor submitting the Ballot voted to accept or reject the Plan.

        11.     In order for a Ballot to be counted as valid, the Ballot must have been properly

  completed in accordance with the Conditional Approval and Procedures Order and executed by

  the relevant holder, or such holder’s authorized representative, and must have been actually

  received by DRC by 4:00 P.M. (Prevailing Eastern Time) on December 18, 2019 (the “Voting

                                                -6-
Case 19-12809-JKS        Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49               Desc Main
                                 Document    Page 7 of 11



  Deadline”). All Ballots were to be delivered to DRC as follows: (a) if by hand delivery, or

  overnight courier, to Donlin, Recano & Company, Inc., Re: New England Motor Freight, Inc. et

  al., Attn: Voting Department, 6201 15th Avenue, Brooklyn, New York 11219; (b) if by First

  Class mail, to Donlin, Recano & Company, Inc., Re: New England Motor Freight, Inc. et al., Attn:

  Voting Department, P.O. Box 192016 Blythebourne Station, Brooklyn, NY 11219; or (c) if by

  electronic mail to Balloting@DonlinRecano.com with “NEMF Vote” in the subject line using a

  format of the attachment that can be found in common workplace and industry standard format

  (i.e. industry-standard PDF file).

        12.     All validly executed Ballots cast by holders of Claims in the Voting Classes

 received by DRC on or before the Voting Deadline were tabulated as outlined in the Conditional

 Approval and Procedures Order.

        13.     DRC is in possession of the Ballots received by it, and copies of the same are

 available for review during DRC’s normal business hours at 6201 15th Avenue, Brooklyn, New

 York 11219.

 III.   The Voting Results

        14.     The results of the aforesaid tabulation of properly executed Ballots received on or

 before the Voting Deadline are set forth below and in the report annexed hereto as Exhibit A

 (the “Final Tabulation Results”).




                                                -7-
Case 19-12809-JKS             Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                     Desc Main
                                      Document    Page 8 of 11




                                                         TOTAL BALLOTS RECEIVED
                                                   Accept                                  Reject
             CLASS
                                     AMOUNT               NUMBER             AMOUNT               NUMBER
                                    (% of Amount        (% of Number        (% of Amount        (% of Number
                                       Voted)              voted)              Voted)              Voted)
 Class 2A-Lender Secured
 Claims – TD Bank against            $7,378,313.00              1                 $0                    0
    Consolidated NEMF                  (100.00%)            (100.00%)          (00.00%)             (00.00%)
          Debtors
Class 2B - Lender Secured
 Claims – East West Bank             $6,329,636.00              1                 $0                    0
   against Consolidated                (100.00%)            (100.00%)          (00.00%)             (00.00%)
      NEMF Debtors
 Class 2C-Lender Secured
 Claims – JPMorgan Chase                 $0.00                  0                 $0                    0
   against Consolidated                (100.00%)            (100.00%)          (00.00%)             (00.00%)
      NEMF Debtors3
 Class 2D-Lender Secured
Claims – Fifth Third against         $ 5,313,153.00             1                 $0                    0
    Consolidated NEMF                  (100.00%)            (100.00%)          (00.00%)             (00.00%)
          Debtors
 Class 2E-Lender Secured
Claims – Santander against           $4,351,274.00              1                 $0                    0
    Consolidated NEMF                  (100.00%)            (100.00%)          (00.00%)             (00.00%)
          Debtors
 Class 2F-Lender Secured
   Claims – Wells Fargo              $2,732,155.00              1                 $0                    0
   against Consolidated                (100.00%)            (100.00%)          (00.00%)             (00.00%)
      NEMF Debtors
 Class 2G-Lender Secured
 Claims – Mercedes Benz                  $0.00                  0                 $0                    0
   against Consolidated                (100.00%)            (100.00%)          (00.00%)             (00.00%)
      NEMF Debtors4
 Class 2H-Lender Secured
  Claims – Volvo against             $1,094,318.00              1                 $0                    0
    Consolidated NEMF                  (100.00%)            (100.00%)          (00.00%)             (00.00%)
          Debtors


  3
      DRC did not receive any Ballots from holders of Claims in Sub-Class 2C – Lender Secured Claims – JPMorgan
      Chase against Consolidated NEMF Debtors
  4
      DRC did not receive any Ballots from holders of Claims in Sub-Class 2G-Lender Secured Claims – Mercedes
      Benz against Consolidated NEMF Debtors



                                                        -8-
Case 19-12809-JKS            Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                   Desc Main
                                     Document    Page 9 of 11



                                                       TOTAL BALLOTS RECEIVED
                                                  Accept                                Reject
             CLASS
                                    AMOUNT               NUMBER            AMOUNT              NUMBER
                                   (% of Amount        (% of Number       (% of Amount       (% of Number
                                      Voted)              voted)             Voted)             Voted)
 Class 2I-Lender Secured
   Claims – Capital One             $1,432,250.00              1                $0                   0
    against Consolidated              (100.00%)            (100.00%)         (00.00%)            (00.00%)
      NEMF Debtors
 Class 2J-Lender Secured
 Claims – Webster Capital               $0.00                  0                $0                   0
    against Consolidated              (100.00%)            (100.00%)         (00.00%)            (00.00%)
      NEMF Debtors5
     Class 5A-General
 Unsecured Claims- Other
  than Lender Deficiency           $14,980,537.09              171          $3,871.50                4
       Claims against                (99.97%)               (97.71%)         (0.03%)             (2.29%)
    Consolidated NEMF
          Debtors
  Class 5B-Auto Liability
       Claims against                  $16.00                  15              $3.00                 3
    Consolidated NEMF                 (84.21%)              (83.33%)         (15.79%)            (16.67%)
          Debtors
     Class 5D-General
Unsecured Claims – Lender
                                   $ 29,857,725.74             7                $0                   0
Deficiency Claims against             (100.00%)            (100.00%)         (00.00%)            (00.00%)
    Consolidated NEMF
          Debtors
 Class 2A-Lender Secured
Claims – TD Bank against             $334,230.00               1                $0                   0
   Consolidated Eastern               (100.00%)            (100.00%)         (00.00%)            (00.00%)
          Debtors
 Class 2B-Lender Secured
 Claims – East West Bank             $554,740.00               1                $0                   0
    against Consolidated              (100.00%)            (100.00%)         (00.00%)            (00.00%)
      Eastern Debtors
 Class 2D-Lender Secured
                                    $ 2,803,401.00             1                $0                   0
Claims – Fifth Third against
                                      (100.00%)            (100.00%)         (00.00%)            (00.00%)
Consolidated Eastern Debtors




  5
      DRC did not receive any Ballots from holders of Claims in Sub-Class 2J-Lender Secured Claims – Webster
      Capital against Consolidated NEMF Debtors



                                                      -9-
 Case 19-12809-JKS            Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                    Desc Main
                                     Document     Page 10 of 11



                                                         TOTAL BALLOTS RECEIVED
                                                   Accept                                 Reject
              CLASS
                                      AMOUNT              NUMBER            AMOUNT               NUMBER
                                     (% of Amount       (% of Number       (% of Amount        (% of Number
                                        Voted)             voted)             Voted)              Voted)
  Class 2E-Lender Secured
                                     $2,596,168.59              1                $0                    0
 Claims – Santander against           (100.00%)             (100.00%)         (00.00%)             (00.00%)
Consolidated Eastern Debtors
  Class 2F-Lender Secured
   Claims – Wells Fargo               $900,534.00               1                $0                    0
    against Consolidated               (100.00%)            (100.00%)         (00.00%)             (00.00%)
      Eastern Debtors
  Class 2G-Lender Secured
   Claims – Mercedes Benz                $0.00                  0                $0                    0
 against Consolidated Eastern          (100.00%)            (100.00%)         (00.00%)             (00.00%)
           Debtors6

  Class 2I-Lender Secured
                                      $759,464.82               1                $0                    0
Claims – Capital One against           (100.00%)            (100.00%)         (00.00%)             (00.00%)
Consolidated Eastern Debtors
     Class 5A-General
 Unsecured Claims- Other
  than Lender Deficiency                $670.37                 1                $0                    0
      Claims against                   (100.00%)            (100.00%)         (00.00%)             (00.00%)
   Consolidated Eastern
          Debtors
 Class 5B-Auto Liability
      Claims against                     $1.00                  1                $0                    0
   Consolidated Eastern                (100.00%)            (100.00%)         (00.00%)             (00.00%)
          Debtors
     Class 5D-General
Unsecured Claims – Lender
                                    $ 56,960,734.90             7                $0                    0
Deficiency Claims against              (100.00%)            (100.00%)         (00.00%)             (00.00%)
   Consolidated Eastern
          Debtors




   6
       DRC did not receive any Ballots from holders of Claims in Sub-Class 2G-Lender Secured Claims – Mercedes
       Benz against Consolidated Eastern Debtors



                                                       -10-
Case 19-12809-JKS       Doc 1108 Filed 01/13/20 Entered 01/13/20 15:44:49                 Desc Main
                               Document     Page 11 of 11



        15.     Any Ballot not bearing a signature was excluded from the Final Tabulation

 Results and was assigned a defect code “A” for failure to satisfy the requirements for a valid

 Ballot as set forth in the Conditional Approval and Procedures Order.

        16.     A complete list of all defective Ballots with explanatory defective codes is set

 forth on Exhibit B.

        17.     At Debtors’ counsels’ direction, the Voting Deadline was extended for JP Morgan

 Chase, Capital One NA, Fifth Third Bank, and Wells Fargo Equipment Finance Inc. to

 accommodate request of various lenders.

        I declare under penalty of perjury that the foregoing is true and correct and to the best of

 my knowledge, information and belief.


 Dated: January 13, 2020
 Brooklyn, New York


                                                  /s/ John Burlacu
                                            John Burlacu, Senior Director
                                            Donlin, Recano & Company, Inc.




                                                -11-
